
	
		I
		112th CONGRESS
		2d Session
		H. R. 4058
		IN THE HOUSE OF REPRESENTATIVES
		
			February 16, 2012
			Mr. Blumenauer
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committees on
			 Financial Services and
			 Veterans’ Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title 11 of the United States Code to provide
		  authority to modify certain mortgages on principal residences of debtors to
		  prevent foreclosure; and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Bankruptcy Equity Act of
			 2012.
		IAmendments to
			 Title 11 of the United States Code
			101.Eligibility for
			 reliefSection 109 of title
			 11, United States Code, is amended—
				(1)by adding at the
			 end of subsection (e) the following:
					
						For
			 purposes of this subsection, the computation of debts shall not include the
			 secured or unsecured portions of—(1)debts secured by
				the debtor’s principal residence if the current value of that residence is less
				than the secured debt limit; or
						(2)debts secured or
				formerly secured by real property that was the debtor’s principal residence
				that was sold in foreclosure or that the debtor surrendered to the creditor if
				the current value of such real property is less than the secured debt
				limit.
						;
				and
				(2)by adding at the
			 end of subsection (h) the following:
					
						(5)The requirements of paragraph (1) shall not
				apply in a case under chapter 13 with respect to a debtor who submits to the
				court a certification that the debtor has received notice that the holder of a
				claim secured by the debtor's principal residence may commence a foreclosure on
				the debtor's principal
				residence.
						.
				102.Authority to modify
			 certain mortgagesSection 1322
			 of title 11, United States Code, is amended—
				(1)in subsection
			 (b)—
					(A)by redesignating
			 paragraph (11) as paragraph (12),
					(B)in paragraph (10)
			 by striking and at the end, and
					(C)by inserting after
			 paragraph (10) the following:
						
							(11)notwithstanding paragraph (2) and otherwise
				applicable nonbankruptcy law, with respect to a claim for a loan originated
				before the effective date of this paragraph and secured by a security interest
				in the debtor’s principal residence that is the subject of a notice that a
				foreclosure may be commenced with respect to such loan, modify the rights of
				the holder of such claim (and the rights of the holder of any claim secured by
				a subordinate security interest in such residence)—
								(A)by providing for payment of the amount of
				the allowed secured claim as determined under section 506(a)(1);
								(B)if any applicable rate of interest is
				adjustable under the terms of such security interest by prohibiting, reducing,
				or delaying adjustments to such rate of interest applicable on and after the
				date of filing of the plan;
								(C)by modifying the
				terms and conditions of such loan—
									(i)to extend the
				repayment period for a period that is no longer than the longer of 40 years
				(reduced by the period for which such loan has been outstanding) or the
				remaining term of such loan, beginning on the date of the order for relief
				under this chapter; and
									(ii)to provide for the payment of interest
				accruing after the date of the order for relief under this chapter at a fixed
				annual rate equal to the currently applicable average prime offer rate as of
				the date of the order for relief under this chapter, corresponding to the
				repayment term determined under the preceding paragraph, as published by the
				Federal Financial Institutions Examination Council in its table entitled
				Average Prime Offer Rates—Fixed, plus a reasonable premium for
				risk; and
									(D)by providing for
				payments of such modified loan directly to the holder of the claim;
				and
								,
				and
					(2)by adding at the
			 end the following:
					
						(g)A claim may be reduced under subsection
				(b)(11)(A) only on the condition that if the debtor sells the principal
				residence securing such claim, before receiving a discharge under this chapter
				and receives net proceeds from the sale of such residence, then the debtor
				agrees to pay to such holder—
							(1)if such residence is sold in the 1st year
				occurring after the effective date of the plan, 80 percent of the amount of the
				difference between the sales price and the amount of such claim (plus costs of
				sale and improvements), but not to exceed the amount of the allowed secured
				claim determined as if such claim had not been reduced under such
				subsection;
							(2)if such residence is sold in the 2d year
				occurring after the effective date of the plan, 60 percent of the amount of the
				difference between the sales price and the amount of such claim (plus costs of
				sale and improvements), but not to exceed the amount of the allowed secured
				claim determined as if such claim had not been reduced under such
				subsection;
							(3)if such residence is sold in the 3d year
				occurring after the effective date of the plan, 40 percent of the amount of the
				difference between the sales price and the amount of such claim (plus costs of
				sale and improvements), but not to exceed the amount of the allowed secured
				claim determined as if such claim had not been reduced under such subsection;
				and
							(4)if such residence is sold in the 4th year
				occurring after the effective date of the plan, 20 percent of the amount of the
				difference between the sales price and the amount of such claim (plus costs of
				sale and improvements), but not to exceed the amount of the allowed secured
				claim determined as if such claim had not been reduced under such
				subsection.
							(h)With respect to a
				claim of the kind described in subsection (b)(11), the plan may not contain a
				modification under the authority of subsection (b)(11)—
							(1)in a case
				commenced under this chapter after the expiration of the 15-day period
				beginning on the effective date of this subsection, unless—
								(A)the debtor
				certifies that the debtor attempted, not less than 15 days before the
				commencement of the case, to contact the holder of such claim (or the entity
				collecting payments on behalf of such holder) regarding modification of the
				loan that is the subject of such claim; or
								(B)a foreclosure sale
				is scheduled to occur on a date in the 30-day period beginning on the date the
				case is commenced; and
								(2)in any other case
				pending under this chapter, unless the debtor certifies that the debtor
				attempted to contact the holder of such claim (or the entity collecting
				payments on behalf of such holder) regarding modification of the loan that is
				the subject of such claim, before—
								(A)filing a plan
				under section 1321 that contains a modification under the authority of
				subsection (b)(11); or
								(B)modifying a plan
				under section 1323 or 1329 to contain a modification under the authority of
				subsection
				(b)(11).
								.
				103.Combating excessive
			 feesSection 1322(c) of title
			 11, the United States Code, is amended—
				(1)in paragraph (1) by striking
			 and at the end,
				(2)in paragraph (2)
			 by striking the period at the end and inserting a semicolon, and
				(3)by adding at the
			 end the following:
					
						(3)the debtor, the debtor’s property, and
				property of the estate are not liable for a fee, cost, or charge that is
				incurred while the case is pending and arises from a debt that is secured by
				the debtor’s principal residence except to the extent that—
							(A)the holder of the
				claim for such debt files with the court (annually or, in order to permit
				filing consistent with clause (ii), at such more frequent periodicity as the
				court determines necessary) notice of such fee, cost, or charge before the
				earlier of—
								(i)1
				year after such fee, cost, or charge is incurred; or
								(ii)60 days before
				the closing of the case; and
								(B)such fee, cost, or
				charge—
								(i)is
				lawful under applicable nonbankruptcy law, reasonable, and provided for in the
				applicable security agreement; and
								(ii)is secured by
				property the value of which is greater than the amount of such claim, including
				such fee, cost, or charge;
								(4)the failure of a party to give notice
				described in paragraph (3) shall be deemed a waiver of any claim for fees,
				costs, or charges described in paragraph (3) for all purposes, and any attempt
				to collect such fees, costs, or charges shall constitute a violation of section
				524(a)(2) or, if the violation occurs before the date of discharge, of section
				362(a); and
						(5)a plan may provide
				for the waiver of any prepayment penalty on a claim secured by the debtor’s
				principal
				residence.
						.
				104.Confirmation of
			 planSection 1325(a) of title
			 11, the United States Code, is amended—
				(1)in paragraph (8)
			 by striking and at the end,
				(2)in paragraph (9)
			 by striking the period at the end and inserting a semicolon, and
				(3)by inserting after
			 paragraph (9) the following:
					
						(10)notwithstanding
				subclause (I) of paragraph (5)(B)(i), the plan provides that the holder of a
				claim whose rights are modified pursuant to section 1322(b)(11) retain the lien
				until the later of—
							(A)the payment of
				such holder’s allowed secured claim; or
							(B)discharge under
				section 1328; and
							(11)the plan modifies a claim in accordance
				with section 1322(b)(11), and the court finds that such modification is in good
				faith.
						.
				105.DischargeSection 1328 of title 11, the United States
			 Code, is amended—
				(1)in subsection
			 (a)—
					(A)by inserting
			 (other than payments to holders of claims whose rights are modified
			 under section 1322(b)(11) after paid the 1st place it
			 appears, and
					(B)in paragraph (1)
			 by inserting or, to the extent of the unpaid portion of an allowed
			 secured claim, provided for in section 1322(b)(11) after
			 1322(b)(5), and
					(2)in subsection
			 (c)(1) by inserting or, to the extent of the unpaid portion of an
			 allowed secured claim, provided for in section 1322(b)(11) after
			 1322(b)(5).
				106.Effective date;
			 application of amendments
				(a)Effective
			 dateExcept as provided in subsection (b), this title and the
			 amendments made by this title shall take effect on the date of the enactment of
			 this Act.
				(b)Application of
			 amendments
					(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this title shall apply with respect to cases commenced under title 11 of the
			 United States Code before, on, or after the date of the enactment of this
			 Act.
					(2)LimitationParagraph
			 (1) shall not apply with respect to cases closed under title 11 of the United
			 States Code as of the date of the enactment of this Act that are neither
			 pending on appeal in, nor appealable to, any court of the United States.
					IIRelated Mortgage
			 Modification Provisions
			201.Adjustments as
			 a result of modification in bankruptcy of housing loans guaranteed by the
			 Department of Veterans Affairs
				(a)In
			 generalSection 3732 of title 38, United States Code, is
			 amended—
					(1)in subsection
			 (a)—
						(A)by redesignating
			 paragraph (2) as subparagraph (A) of paragraph (2), and
						(2)by inserting after
			 subparagraph (A) the following new subparagraph:
						
							(B)In the event that
				a housing loan guaranteed under this chapter is modified under the authority
				provided under section 1322(b) of title 11, United States Code, the Secretary
				may pay the holder of the obligation the unpaid balance of the obligation due
				as of the date of the filing of the petition under title 11, United States
				Code, plus accrued interest, but only upon the assignment, transfer, and
				delivery to the Secretary (in a form and manner satisfactory to the Secretary)
				of all rights, interest, claims, evidence, and records with respect to the
				housing
				loan.
							.
					(b)Maturity of
			 housing loansParagraph (1) of section (d) of section 3703 of
			 title 38, United States Code, is amended by inserting at the time of
			 origination after loan.
				(c)ImplementationThe
			 Secretary of Veterans Affairs may implement the amendments made by this section
			 through notice, procedure notice, or administrative notice.
				202.Payment of FHA
			 mortgage insurance benefits
				(a)In
			 generalSubsection (a) of
			 section 204 of the National Housing Act (12 U.S.C. 1710(a)) is amended—
					(1)in paragraph (1),
			 by adding at the end the following new subparagraph:
						
							(E)Modification of
				mortgage in bankruptcy
								(i)AuthorityIf an order is entered under the authority
				provided under section 1322(b) of title 11, United States Code, that (a)
				determines the amount of an allowed secured claim under a mortgage in
				accordance with section 506(a)(1) of title 11, United States Code, and the
				amount of such allowed secured claim is less than the amount due under the
				mortgage as of the date of the filing of the petition under title 11, United
				States Code, or (b) reduces the interest to be paid under a mortgage in
				accordance with section 1325 of such title, the Secretary may pay insurance
				benefits for the mortgage as follows:
									(I)Full payment and
				assignmentThe Secretary may
				pay the insurance benefits for the mortgage, but only upon the assignment,
				transfer, and delivery to the Secretary of all rights, interest, claims,
				evidence, and records with respect to the mortgage specified in clauses (i)
				through (iv) of paragraph (1)(A). The insurance benefits shall be paid in the
				amount equal to the original principal obligation of the mortgage (with such
				additions and deductions as the Secretary determines are appropriate) which was
				unpaid upon the date of the filing of by the mortgagor of the petition under
				title 11 of the United States Code. Nothing in this Act may be construed to
				prevent the Secretary from providing insurance under this title for a mortgage
				that has previously been assigned to the Secretary under this subclause. The
				decision of whether to utilize the authority under this subclause for payment
				and assignment shall be at the election of the mortgagee, subject to such terms
				and conditions as the Secretary may establish.
									(II)Assignment of
				unsecured claimThe Secretary
				may make a partial payment of the insurance benefits for any unsecured claim
				under the mortgage, but only upon the assignment to the Secretary of any
				unsecured claim of the mortgagee against the mortgagor or others arising out of
				such order. Such assignment shall be deemed valid irrespective of whether such
				claim has been or will be discharged under title 11 of the United States Code.
				The insurance benefits shall be paid in the amount specified in subclause (I)
				of this clause, as such amount is reduced by the amount of the allowed secured
				claim. Such allowed secured claim shall continue to be insured under section
				203.
									(III)Interest
				paymentsThe Secretary may
				make periodic payments, or a one-time payment, of insurance benefits for
				interest payments that are reduced pursuant to such order, as determined by the
				Secretary, but only upon assignment to the Secretary of all rights and interest
				related to such payments.
									(ii)Delivery of
				evidence of entry of orderNotwithstanding any other provision of this
				paragraph, no insurance benefits may be paid pursuant to this subparagraph for
				a mortgage before delivery to the Secretary of evidence of the entry of the
				order issued pursuant to title 11, United States Code, in a form satisfactory
				to the
				Secretary.
								;
					(2)in paragraph (5), in the matter preceding
			 subparagraph (A), by inserting after section 520, and the
			 following: , except as provided in paragraph (1)(E),; and
					(3)by adding at the
			 end the following new paragraph:
						
							(10)Loan
				modification program
								(A)AuthorityThe Secretary may carry out a program
				solely to encourage loan modifications for eligible delinquent mortgages
				through the payment of insurance benefits and assignment of the mortgage to the
				Secretary and the subsequent modification of the terms of the mortgage
				according to a loan modification approved by the mortgagee.
								(B)Payment of
				benefits and assignmentUnder the program under this paragraph,
				the Secretary may pay insurance benefits for a mortgage, in the amount
				determined in accordance with paragraph (5)(A), without reduction for any
				amounts modified, but only upon the assignment, transfer, and delivery to the
				Secretary of all rights, interest, claims, evidence, and records with respect
				to the mortgage specified in clauses (i) through (iv) of paragraph
				(1)(A).
								(C)DispositionAfter
				modification of a mortgage pursuant to this paragraph, the Secretary may
				provide insurance under this title for the mortgage. The Secretary may
				subsequently—
									(i)re-assign the
				mortgage to the mortgagee under terms and conditions as are agreed to by the
				mortgagee and the Secretary;
									(ii)act as a
				Government National Mortgage Association issuer, or contract with an entity for
				such purpose, in order to pool the mortgage into a Government National Mortgage
				Association security; or
									(iii)re-sell the mortgage in accordance with any
				program that has been established for purchase by the Federal Government of
				mortgages insured under this title, and the Secretary may coordinate standards
				for interest rate reductions available for loan modification with interest
				rates established for such purchase.
									(D)Loan
				servicingIn carrying out the
				program under this section, the Secretary may require the existing servicer of
				a mortgage assigned to the Secretary under the program to continue servicing
				the mortgage as an agent of the Secretary during the period that the Secretary
				acquires and holds the mortgage for the purpose of modifying the terms of the
				mortgage. If the mortgage is resold pursuant to subparagraph (C)(iii), the
				Secretary may provide for the existing servicer to continue to service the
				mortgage or may engage another entity to service the
				mortgage.
								.
					(b)Amendment to
			 partial claim authorityParagraph (1) of section 230(b) of the
			 National Housing Act (12 U.S.C. 1715u(b)(1)) is amended by striking 12
			 of the monthly mortgage payments and inserting 30 percent of the
			 unpaid principal balance of the mortgage.
				(c)ImplementationThe Secretary of Housing and Urban
			 Development may implement the amendments made by this section through notice or
			 mortgagee letter.
				203.Adjustments as
			 result of modification of rural single family housing loans in
			 bankruptcy
				(a)Guaranteed rural
			 housing loansSubsection (h)
			 of section 502 of the Housing Act of 1949 (42 U.S.C. 1472(h)) is
			 amended—
					(1)in paragraph
			 (7)—
						(A)in subparagraph
			 (A), by inserting before the period at the end the following: , unless
			 the maturity date of the loan is modified in a bankruptcy proceeding or at the
			 discretion of the Secretary; and
						(B)in subparagraph
			 (B), by inserting before the semicolon the following: , unless such rate
			 is modified in a bankruptcy proceeding;
						(2)by redesignating
			 paragraphs (13) and (14) as paragraphs (14) and (15), respectively; and
					(3)by inserting after paragraph (12) the
			 following new paragraph:
						
							(13)Payment of
				guaranteeIn addition to all
				other authorities to pay a guarantee claim, the Secretary may also pay the
				guaranteed portion of any losses incurred by the holder of a note or the
				servicer resulting from a modification of a note by a bankruptcy
				proceeding.
							.
					(b)Insured rural
			 housing loansSubsection (j)
			 of section 517 of the Housing Act of 1949 (42 U.S.C. 1487(j)) is
			 amended—
					(1)by redesignating
			 paragraphs (2) through (7) as paragraphs (3) through (8), respectively;
			 and
					(2)by inserting after
			 paragraph (1) the following new paragraph:
						
							(2)to pay for losses incurred by holders or
				servicers in the event of a modification pursuant to a bankruptcy
				proceeding;
							.
					(c)ImplementationThe
			 Secretary of Agriculture may implement the amendments made by this section
			 through notice, procedure notice, or administrative notice.
				
